DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021, 6/15/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 4-5, the limitation of “a second source layer” should be corrected into “a second source/drain layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 17 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 2018/0277442) in view of Masuoka (US 2010/0207172).
Regarding claim 1, Leobandung discloses, in at least figure 24 and related text, a semiconductor device, comprising: 
a substrate (10, [32]-[34]); and 
a first device (bottom FETs with gate 44/46, [88], figure) and a second device (top FETs with gate 74/76, [88], figure) that are sequentially stacked on the substrate (10, [32]-[34]), each of the first device (bottom FETs with gate 44/46, [88], figure) and the second device (top FETs with gate 74/76, [88], figure) comprising: a first source/drain layer (36/66, [52], [76]), a channel layer (42/72, [56], [83]), and a second source layer (56/84, [67], [87]) that are sequentially stacked from bottom to top, and a gate stack (44/46, 74/76, [88]) around at least a part of an outer periphery of the channel layer (42/72, [56], [83]). 
Leobandung does not explicitly disclose sidewalls of the respective channel layers of the first device and the second device extend at least partially along different crystal planes or crystal plane families.
Masuoka teaches, in at least figures 7-9, 20-22, and related text, the device comprising sidewalls of the respective channel layers of the first device (NMOS SGT, figures 7-9) and the second device (PMOS SGT, figures 20-22) extend at least partially along different crystal planes or crystal plane families (figures), for the purpose of providing a plurality of SGTs having various crystal planes formed on a common substrate to achieve a plurality of different carrier mobilities so as to obtain desired performance in SGT CMOS device ([9], [20]).
Leobandung and Masuoka are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leobandung with the specified features of Masuoka because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Leobandung to have the sidewalls of the respective channel layers of the first device and the second device extending at least partially along different crystal planes or crystal plane families, as taught by Masuoka, for the purpose of providing a plurality of SGTs having various crystal planes formed on a common substrate to achieve a plurality of different carrier mobilities so as to obtain desired performance in SGT CMOS device ([9], [20], Masuoka).
Regarding claim 2, Leobandung in view of Masuoka discloses the semiconductor device according to claim 1 as described above.
Leobandung further discloses, in at least figure 24 and related text, the channel layer (42, [56]) of the first device (bottom FETs with gate 44/46, [88], figure) comprises a single crystal semiconductor material ([32]-[34]); and/or 
the channel layer (72, [83]) of the second device (top FETs with gate 74/76, [88], figure) comprises a single crystal semiconductor material ([32]-[34]).
Regarding claim 3, Leobandung in view of Masuoka discloses the semiconductor device according to claim 2 as described above.
Leobandung further discloses, in at least figure 24 and related text, the first device (bottom FETs with gate 44/46, [88], figure) is an n-type device, while the second device (top FETs with gate 74/76, [88], figure) is a p-type device; or
the first device (bottom FETs with gate 44/46, [88], figure) is a p-type device, while the second device (top FETs with gate 74/76, [88], figure) is an n-type device.
Masuoka further teaches, in at least figures 7-9, 20-22, and related text, at least a part of the sidewall of the channel layer of the first device (SGT, figures 7-8) extends along a (100) crystal plane or a { 100} crystal plane family, while at least a part of the sidewall of the channel layer of the second device (SGT, figure 22) extends along a (110) crystal plane or a { 110} crystal plane family; or 
at least a part of the sidewall of the channel layer of the first device (SGT, figure 22) extends along a (110) crystal plane or a { 110} crystal plane family, while and at least a part of the sidewall of the channel layer of the second device (SGT, figures 7-8) extends along a (100) crystal plane or a {100} crystal plane family, for the purpose of providing a plurality of SGTs having various crystal planes formed on a common substrate to achieve a plurality of different carrier mobilities so as to obtain desired performance in SGT CMOS device ([9], [20]).
Regarding claim 4, Leobandung in view of Masuoka discloses the semiconductor device according to claim 1 as described above.
Leobandung further discloses, in at least figure 24 and related text, the first device (bottom FETs with gate 44/46, [88], figure) is an n-type device, the channel layer (42, [56]) of the first device comprises a semiconductor material of one of Si, SiGe, or Ge crystals ([32]-[34]), while the second device (top FETs with gate 74/76, [88], figure) is a p-type device, the channel layer (72, [83]) of the second device comprises a semiconductor material of one of Si, SiGe, or Ge crystals ([32]-[34]); or 
the first device (bottom FETs with gate 44/46, [88], figure) is a p-type device, the channel layer (42, [56]) of the first device comprises a semiconductor material of one of Si, SiGe, or Ge crystals ([32]-[34]), while the second device (top FETs with gate 74/76, [88], figure) is an n-type device, the channel layer (72, [83]) of the second device comprises a semiconductor material of one of Si, SiGe, or Ge crystals ([32]-[34]).
Masuoka further teaches, in at least figures 7-9, 20-22, and related text, at least a part of the sidewall of the channel layer of the first device (SGT, figures 7-8) extends along a (100) crystal plane or a { 100} crystal plane family, while at least a part of the sidewall of the channel layer of the second device (SGT, figure 22) extends along a (110) crystal plane or a { 110} crystal plane family; or 
at least a part of the sidewall of the channel layer of the first device (SGT, figure 22) extends along a (110) crystal plane or a { 110} crystal plane family, while and at least a part of the sidewall of the channel layer of the second device (SGT, figures 7-8) extends along a (100) crystal plane or a {100} crystal plane family, for the purpose of providing a plurality of SGTs having various crystal planes formed on a common substrate to achieve a plurality of different carrier mobilities so as to obtain desired performance in SGT CMOS device ([9], [20]).
Regarding claim 5, Leobandung in view of Masuoka discloses the semiconductor device according to claim 4 as described above.
Masuoka further teaches, in at least figures 7-9, 20-22, and related text, a direction from the first source/drain layer toward the second source/drain layer of the first device (SGT, figures 7-8) is along a [100] crystal orientation or along a <100> crystal orientation family, and/or a direction from the first source/drain layer toward the second source/drain layer of the second device (SGT, figure 22) is along the [100] crystal orientation or along the <100> crystal orientation family, for the purpose of providing a plurality of SGTs having various crystal planes formed on a common substrate to achieve a plurality of different carrier mobilities so as to obtain desired performance in SGT CMOS device ([9], [20]).
Regarding claim 6, Leobandung in view of Masuoka discloses the semiconductor device according to claim 1 as described above.
Leobandung further discloses, in at least figure 24 and related text, the channel layer (42, [56]) of the first device (bottom FETs with gate 44/46, [88], figure) comprises a single crystal semiconductor material ([32]-[34]) and the channel layer (72, [83]) of the second device (top FETs with gate 74/76, [88], figure) comprises a single crystal semiconductor material ([32]-[34]).
Masuoka further teaches, in at least figures 7-9, 20-22, and related text, the channel layer of the first device (SGT, figures 7-9) has a crystal orientation the same as that of the channel layer of the second device (SGT, figure 20-22), for the purpose of providing a plurality of SGTs having various crystal planes formed on a common substrate to achieve a plurality of different carrier mobilities so as to obtain desired performance in SGT CMOS device ([9], [20]).
Regarding claim 7, Leobandung in view of Masuoka discloses the semiconductor device according to claim 1 as described above.
Leobandung further discloses, in at least figure 24 and related text, the channel layer (42, [56]) of the first device (bottom FETs with gate 44/46, [88], figure) comprises a single crystal semiconductor material ([32]-[34]) and the channel layer (72, [83]) of the second device (top FETs with gate 74/76, [88], figure) comprises a single crystal semiconductor material ([32]-[34]).
Masuoka further teaches, in at least figures 7-9, 20-22, and related text, the channel layer of the first device (SGT, figures 7-9) has a crystal structure the same as that of the channel layer of the second device (SGT, figure 20-22), for the purpose of providing a plurality of SGTs having various crystal planes formed on a common substrate to achieve a plurality of different carrier mobilities so as to obtain desired performance in SGT CMOS device ([9], [20]).
Regarding claim 8, Leobandung in view of Masuoka discloses the semiconductor device according to claim 1 as described above.
Masuoka further teaches, in at least figures 7-9, 20-22, and related text, a corner formed by adjacent sidewalls of the channel layer of the first device (SGT, figures 7-9) is a rounded corner; and/or 
a corner formed by adjacent sidewalls of the channel layer of the second device (SGT, figure 20-22) is a rounded corner, for the purpose of providing a plurality of SGTs having various crystal planes formed on a common substrate to achieve a plurality of different carrier mobilities so as to obtain desired performance in SGT CMOS device ([9], [20]).
Regarding claim 9, Leobandung in view of Masuoka discloses the semiconductor device according to claim 1 as described above.
Leobandung further discloses, in at least figure 24 and related text, in a top view, the first source/drain layer (66, [76]), the channel layer (72, [83]) and the second source/drain layer (84, [87]) of the second device (top FETs with gate 74/76, [88], figure) are within a range of the second source/drain layer (56, [67]) of the first device (bottom FETs with gate 44/46, [88], figure).
Regarding claim 10, Leobandung in view of Masuoka discloses the semiconductor device according to claim 1 as described above.
Leobandung further discloses, in at least figure 24 and related text, the second source/drain layer (56, [67]) of the first device (bottom FETs with gate 44/46, [88], figure) and the first source/drain layer (66, [76]) of the second device (top FETs with gate 74/76, [88], figure) are contiguous to each other.
Regarding claim 11, Leobandung in view of Masuoka discloses the semiconductor device according to claim 10 as described above.
Leobandung further discloses, in at least figure 24 and related text, the second source/drain layer (56, [67]) of the first device (bottom FETs with gate 44/46, [88], figure) is integral with the first source/drain layer (66, [76]) of the second device (top FETs with gate 74/76, [88], figure).
 Regarding claim 12, Leobandung in view of Masuoka discloses the semiconductor device according to claim 10 as described above.
Leobandung further discloses, in at least figure 24 and related text, an electrical contact layer (68, [78]) electrically connected to both the second source/drain layer (56, [67]) of the first device (bottom FETs with gate 44/46, [88], figure) and the first source/drain layer (66, [76]) of the second device (top FETs with gate 74/76, [88], figure).
Regarding claim 13, Leobandung in view of Masuoka discloses the semiconductor device according to claim 12 as described above.
Leobandung further discloses, in at least figure 24 and related text, the electrical contact layer (68, [78]) surrounds an outer periphery of the second source/drain layer (56, [67]) of the first device (bottom FETs with gate 44/46, [88], figure) and an outer periphery of the first source/drain layer (66, [76]) of the second device (top FETs with gate 74/76, [88], figure).
Regarding claim 17, Leobandung in view of Masuoka discloses the semiconductor device according to claim 1 as described above.
Leobandung further discloses, in at least figure 24 and related text, the gate stack (44/46, [88]) of the first device (bottom FETs with gate 44/46, [88], figure) and the gate stack (74/76, [88]) of the second device (top FETs with gate 74/76, [88], figure) have different stack configurations.
Regarding claim 37, Leobandung in view of Masuoka discloses the semiconductor device according to claim 1 as described above.
The claimed limitation of “An electronic device, comprising an integrated circuit formed at least partially by the semiconductor device” has not patentable weight because it is interpreted as intended use.
Regarding claim 38, Leobandung in view of Masuoka discloses the electronic device according to claim 37 as described above.
The claimed limitation of “a display cooperative with the integrated circuit and a wireless transceiver cooperative with the integrated circuit” has not patentable weight because it is interpreted as intended use.
Regarding claim 39, Leobandung in view of Masuoka discloses the electronic device according to claim 37 as described above.
The claimed limitation of “at least one of a smart phone, a computer, a tablet computer, a wearable device, and/or a mobile power supply” has not patentable weight because it is interpreted as intended use.
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 10, 12 and 14 that recite “the electrical contact layer comprises a laterally extending portion which protrudes laterally with respect to a remaining portion thereof; at least some of the laterally extending portion of the gate stack of the first device, the laterally extending portion of the electrical contact layer, and the laterally extending portion of the gate stack of the second device extend laterally in different directions” in combination with other elements of the base claims 1, 10, 12 and 14.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 10, 11 and 16 that recite “the first source/drain layer of the first device is a semiconductor layer epitaxially grown on the substrate, and the channel layer of the first device is a semiconductor layer epitaxially grown on the first source/drain layer of the first device; both the second source/drain layer of the first device and the first source/drain layer of the second device are semiconductor layers grown epitaxially on the channel layer of the first device; the channel layer of the second device is a semiconductor layer epitaxially grown on the first source/drain layer of the second device, and the second source/drain layer of the second device is a semiconductor layer epitaxially grown on the channel layer of the second device” in combination with other elements of the base claims 1, 10, 11 and 16.
Claims 18-36 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 18 that recite “sequentially stacking, from bottom to top, a first source/drain layer, a channel layer and a second source/drain layer of a first device, and a first source/drain layer, a channel layer and a second source/drain layer of a second device on a substrate; defining active regions of the respective devices in the first source/drain layer, channel layer, and second source/drain layer of the first device, and in the first source/drain layer, channel layer and second source/drain layer of the second semiconductor device, such that a sidewall of the channel layer of the first device and a sidewall of the channel layer of the second device extend at least partially along different crystal planes or crystal plane families” in combination with other elements of the base claims 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811